Citation Nr: 1514770	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disability for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1984.  The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse.  

The present matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  In December 2011, the appellant testified before the undersigned Veterans Law Judge.  

In February 2014, the Board denied the appellant's claims of service connection for a right shoulder disability and for migraine headaches, both on an accrued basis.  The Board granted the appellant's claim of service connection for a right knee disability on an accrued basis.   

The appellant appealed the denial of the claim of service connection for a right shoulder disability for accrued benefits to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Joint Motion for Partial Remand (JMR), the parties moved the Court for a remand of the appellant's claim.  The Court subsequently issued an Order remanding the issue consistent with the terms of the JMR.  

In October 2014, the Board issued the appellant and his attorney a letter notifying them of the Court's decision and inviting the submission of additional evidence and argument.  In March 2015, the Board received additional argument from the appellant's attorney with a waiver of initial RO review.  The Board accepts this argument for inclusion into the record on appeal.  


FINDING OF FACT

The Veteran likely had right shoulder arthritis that was attributable to her period of active military service.  


CONCLUSION OF LAW

The Veteran had right shoulder arthritis that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of her death for such benefits or else be entitled to them under an existing rating or decision.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   To establish entitlement to service-connected compensation benefits, a claimant must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

The Veteran's STRs document treatment in 1984 for a right shoulder injury.  Following her release from active service, a June 1985 family practice medical record documents a finding of right shoulder myofascial strain.  In February 1997 the Veteran filed her application (VA Form 21-526) for benefits.  

A February 1997 private treatment record notes the Veteran's complaint of right shoulder and neck pain for two days.  No clinical findings or diagnosis regarding the right shoulder were reported.  

At a June 1997 VA joints examination, the Veteran reported right shoulder pain occurring mostly in the winter months, approximately weekly, and lasting up to two days.  She also reported some limitation of motion secondary to severe pain.  On evaluation there was tenderness at the bicipital tendon and subdeltoid bursa.  Range of the motion of the right shoulder was full.  Diagnostic and clinical test results were noted as being negative for abnormalities.  The diagnosis was right subdeltoid and bicipital tendon pain to palpation, signifying rotator cuff strain.  

An August 2002 private treatment record from Heart Health shows the Veteran's reported past medical history as including arthritis of the right shoulder.  

A February 2005 private treatment record from C. M. Grote, DO, notes the Veteran's complaints of right shoulder pain.  Dr. Grote's diagnosis included right shoulder pain.  She documented in the treatment record the following-"Right Shoulder X-rays: Shows some arthritis changes."

A June 2005 private treatment record noted that the Veteran continued to have some right shoulder pain.  The Veteran's right shoulder was noted to have a good range of motion.  

In an October 2005 statement, Dr. Grote noted that she had diagnosed the Veteran with right shoulder arthritis and that the Veteran suffered from recurring pain in the AC (acromioclavicular) joint, a weak supraspinatus muscle, restrictive range of motion, pain over the subcrominal bursa, and a weakened grip on the right.  She also commented: 

After reviewing [the Veteran's] service medical records, it is my professional opinion that it is as likely as not, that [the Veteran's] right shoulder arthritis, inclusive of the symptoms stated above, is related to the neck and shoulder injury she sustained while on active duty in January 1984 at Fort Gordon, Georgia. . . . Prior to this incident she had no problems with her shoulder.  After this incident she began to experience ongoing problems with her shoulder, which continue today.  The diagnosis stated . . . is consistent with the injuries she suffered while on active duty.  

Thereafter, VA obtained an orthopedic opinion in September 2007 from J. W. Huston, MD, identified as an orthopedic surgeon.  Dr. Huston commented on the Veteran's service history and noted her reported symptoms.  In particular, the Veteran reported that she experienced pain in her neck and right shoulder when reaching overhead.  She also reported that lifting heavy objects and folding laundry aggravated her right shoulder symptoms.  Furthermore, the Veteran reported that two months prior to her examination she had undergone a number of physical therapy sessions to improve her right shoulder range of motion.  On examination, Dr. Huston reported that the right shoulder had no deformity, swelling, acute tenderness, or crepitation.  Range of motion was noted as being "very good" with internal/external rotation to 90 degrees in addition to abduction and flexion to 175 degrees.  The Veteran was also noted as having good strength of the shoulder position against resistance.  

In his assessment, Dr. Huston commented that the Veteran's right shoulder symptoms could possibly be associated with her neck based on degenerative changes in the cervical spine.  Otherwise, Dr. Huston commented that his examination of the Veteran's right shoulder was essentially negative and plain X-ray of the right shoulder was within normal limits.  He additionally commented:

I am not able to identify a problem today in the right shoulder that is definite or that has been caused by activities while in the military service.  

The Board notes initially that both the Veteran and the appellant expressed displeasure with the orthopedic examination conducted by Dr. Huston.  The Board has no reason to question the Veteran's recollection regarding her September 2007 orthopedic examination.  Nonetheless, Dr. Huston's examination report reflects his consideration of the Veteran's documented in-service medical history as well as her complaints with respect to her right shoulder.  Furthermore, he reported right shoulder range-of-motion findings.  Dr. Huston's report does reflect that he reviewed the Veteran's claims folders and his findings and opinion regarding the Veteran's right shoulder disability was based on such review.  

With the above in mind, there is a disagreement between Dr. Grote and Dr. Huston as to whether X-rays support a finding of degenerative changes in the Veteran's right shoulder.  In the present case, there is no indication that either Dr. Grote or Dr. Huston is a radiologist.  The Board notes that a radiologist is a physician who has specialized training in interpreting imaging studies, to include X-rays.  While it is safe to assume that doctors have some degree of training reading X-rays, their training, presumably, is not as comprehensive as a physician whose specialty is in radiology.  As noted above, Dr. Grote appears to be a primary care physician and a doctor of osteopathic medicine (DO), while Dr. Huston is an orthopedic surgeon.  It is unclear to the Board whether the X-ray of the Veteran's right shoulder reported in the February 2005 treatment record was performed at Dr. Grote's office and read by her, or whether she was commenting on X-ray findings reported by a radiologist.  Dr. Huston reported that he had reviewed an August 2007 X-ray of the right shoulder.  Thus, it would appear his conclusion regarding the lack of any arthritic change in the right shoulder is based not on a radiologist's finding but on his own interpretation of the right shoulder X-ray.  

Notwithstanding the above, Dr. Huston, as an orthopedic surgeon, is assumed to have a level of knowledge and skill in reading orthopedic X-rays.  Thus, his finding regarding the lack of arthritic change in the Veteran's right shoulder carries evidentiary weight and is probative.  At the same time, however, the Board cannot point to any evidence that demonstrates that Dr. Grote misread the Veteran's right shoulder X-ray in February 2005.  Furthermore, it cannot assume any misreading by Dr. Grote based solely on Dr. Huston's subsequent reading and finding in September 2007.  As such, the Board cannot say that Dr. Grote's reading and finding is any less probative than the reading and finding of Dr. Huston.  

In light of the above discussion, the Board finds the issue with regard to X-ray evidence of arthritis in the right shoulder to be in equipoise.  Therefore, for purposes of this appeal, the Board will accept that there was X-ray evidence of arthritic change in the Veteran's right shoulder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Otherwise, the record on appeal reflects a favorable medical nexus opinion from Dr. Grote relating the Veteran's right shoulder disability to her period of active service and the injury suffered in January 1984.  In light of his findings and conclusion, Dr. Huston, understandably, did not specifically address the relationship between the Veteran's right shoulder disability and active service.  Otherwise, the Board finds Dr. Grote's opinion to contain a sufficient explanation for her conclusion regarding the etiology of the Veteran's right shoulder disability.  The opinion is found persuasive and is not rebutted by any other evidence associated with the claims folders.  

In light of the above, service connection for a right shoulder arthritis on an accrued basis is granted.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for right shoulder arthritis for purposes of accrued benefits is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


